Name: 79/423/EEC: Commission Decision of 9 April 1979 concerning applications for advance payments under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions and regional policy;  cultivation of agricultural land;  economic policy; NA;  EU finance
 Date Published: 1979-04-27

 Avis juridique important|31979D042379/423/EEC: Commission Decision of 9 April 1979 concerning applications for advance payments under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic) Official Journal L 105 , 27/04/1979 P. 0037 - 0042COMMISSION DECISION of 9 April 1979 concerning applications for advance payments under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic) (79/423/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 78/628/EEC of 19 June 1978 on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (1), and in particular Article 7 (4) thereof, Whereas applications for advance payments forwarded to the Guidance Section of the European Agricultural Guidance and Guarantee Fund in respect of operations to be carried out under the common measure referred to above must include certain information presented in such a way as to enable a complete but rapid examination to be carried out and a decision taken; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 Applications for advance payments drawn up by Ireland in respect of expenditure which is eligible for aid from the EAGGF Guidance Section pursuant to Article 4 of Directive 78/628/EEC must be presented in accordance with the tables in Annexes I and II. Article 2 1. The advance payments by the EAGGF Guidance Section may be equivalent to a maximum of 80 % of the amount of the Community contribution towards financing the expenditure provided for during the reference year. 2. Advance payments which are not utilized during the year for which they are made shall be deducted from the advance payment to be made for the following year. Article 3 1. Before the end of each year in respect of which advance payments are made, Ireland shall submit a report on the progress of operations during the first 10 months of the year, in accordance with the table in Annex III. 2. Advance payments for the following year may not be made until the report referred to above has been forwarded to the Commission. Article 4 This Decision is addressed to Ireland. Done at Brussels, 9 April 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 206, 29.7.1978, p. 5. ANNEX I Application for advance payments in respect of 19 ... under Directive 78/628/EEC SUMMARY TABLE >PIC FILE= "T0014677"> ANNEX II A Application for advance payments in respect of 19 ... under Directive 78/628/EEC ARTERIAL DRAINAGE >PIC FILE= "T0014678"> It is confirmed that: - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested; - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested. Stamp and signature of the competent authority ANNEX II B Application for advance payments in respect of 19 ... under Directive 78/628/EEC FIELD DRAINAGE >PIC FILE= "T0014679"> It is confirmed that: - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which advance payments are requested; - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which advance payments are requested; - the advance payments will be made available to farmers or groups of farmers who bear the cost of the operations during the year in respect of which the advance payments are requested; - the beneficiaries specified in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community. (A note on the procedure to be used is attached to this application.) Stamp and signature of the competent authority ANNEX II C Application for advance payments in respect of 19 ... under Directive 78/628/EEC PURCHASE OF MACHINERY >PIC FILE= "T0014680"> It is confirmed that: - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which advance payments are requested; - the estimated costs mentioned in column 2 correspond to the expenditure to be effected during the year in respect of which advance payments are requested; - advance payments will be made available to the cooperatives concerned during the year in respect of which they are requested; - the cooperatives concerned will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community. (A note on the procedure to be used is attached to this application.) Stamp and signature of the competent authority >PIC FILE= "T0014681">